DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed November 18, 2021 has been entered. Claims 1, 7, 11, and 17 have been amended. Claims 2, 3, and 10 have been canceled. Claims 21 and 22 are new. Therefore, claims 1, 4-9, and 11-22 are pending. Claims 1, 7, and 14 are the independent claims. 
The applicant’s Remarks, filed November 18, 2021, have been fully considered. The applicant states, under the heading “Regarding § 112(a) rejection,” that the applicant traverses the rejection of claim 3 under 35 U.S.C. § 112(a) made in the Non-Final Rejection dated September 28, 2021. Yet the applicant also cancels the claim. Therefore, the rejection is moot.
The applicant states, under the heading “Claims 1, 4-9, and 11-2- Recite Statutory Subject Matter under  § 101,” that this rejection made in the Non-Final Rejection dated September 28, 2021 should be withdrawn. The first reason the applicant gives for this regards claims 1 and 7, which now recite an affirmative “controlling” step. The examiner agrees that claims 1 and 7 are now integrated into a practical application and therefore withdraws the 35 U.S.C. § 101 rejection for these claims. 
Remarks that claim 14 is not directed to a mental process because the claim recites features that cannot be performed in the human mind. On page 3 of the Non-Final Rejection dated September 28, 2021, when discussing step 2A, prong 1 of the Alice-Mayo test for eligibility under 35 U.S.C. § 101, the examiner considered whether the independent claims were directed to a law of nature, a natural phenomenon (product of nature, or an abstract idea such as a mathematical calculation or mental process. The examiner found that the claims were a mental process. The examiner is somewhat persuaded by the argument that claim 14 cannot be done within the human mind. Yet is the claim still an “abstract idea” because it is a mathematical calculation? The examiner believes that the claim is a mathematical calculation. Furthermore, the applicant did not address the argument that the examiner made regarding the analogy drawn between the claim and the Diamond v. Diehr case. In that discussion the examiner suggested incorporating the limitations of claim 20 into claim 14, though the applicant chose not to do this for this specific claim. The examiner maintains the rejection because claim 14 because the claim performs mathematical calculations by still performing the step of “determining an instruction”; the claim does not integrate that instruction so that it “causes the first vehicle to…decelerate or perform a lane change” as recited in claim 20. The claim is still not integrated into a practical application.
The applicant states, under the heading “Independent Claim 1,” on pages 11-13 of the Remarks that Kawamata does not teach what the examiner claimed Kawamata 
The question therefore is: does Kawamata teach: “whether the second vehicle will enter the lane region in front of the first vehicle”? In cited Fig. 4 and paragraph 0049, Kawamata teaches “the traveling area estimation unit 51 estimates the traveling area of a crossing target that travels on a course ahead of the host vehicle 1.” Paragraph 0050 goes on to teach that “the traveling area AR is a future host vehicle forward traveling area of the other vehicle 100 that is a crossing target. In other words, the traveling area AR is a future passage area on the second course R2 according to the width of the other vehicle 100.” As shown in Fig. 4, a host vehicle 1 is moving forward. At the same time, another vehicle 100 is about to cross that path that vehicle 1 is moving toward. Fig. 4 shows a value ST, which paragraph 0055 refers to as “a stoppable position ST,” which is based on vehicle 1’s current position and speed. As shown in Fig. 5 and discussed in paragraph 0059, the collision possibility determination unit 52 can determine that, in some cases, the stoppable position ST1 is such that “a collision is unavoidable.” It is clear that this is because ST1 intersects with AR. Fig. 6 further 
So to return to the question, does Kawamata teach: “whether the second vehicle will enter the lane region in front of the first vehicle”? the answer appears to be yes. ST1 is a lane region in front of the first vehicle, and the second vehicle (vehicle 100 in Kawamata) will enter that lane region because the two vehicles will collide. 
The applicant also argues, under the heading “Independent Claim 1,” on page 12 of the Remarks that “Kawamata relates to a driver assistance system for a manually driven vehicle…rather than an autonomous driving system.” The system in Kawamata is at least partially autonomous. Sensors on the vehicle in Kawamata detect the surrounding environment. Then, as described in paragraph 0060, the vehicle controller “automatically turns the steered wheels”. Paragraph 0076 teaches “automatically causing the host vehicle 1 to travel backward”. Paragraph 0089 also teaches brake control. Therefore, the examiner respectfully disagrees with the applicant’s argument here. 
The applicant also argues, under the heading “Claim 12 is Non-Obvious over Matsunaga, Kawamata, and Wang,” on page 14 of the Remarks that Wang fails to remedy the deficiencies of Matsunaga and Kawamata as noted above 
The applicant also argues, under the heading “Claim 14-20 Are Non-Obvious over Matsunaga and Hong,” on pages 14-15 of the Remarks that Hong (US2020/0110416 A1) is assigned to the applicant of the present application, and was published on April 9, 2020, which is after the filing date of the present application. The examiner agrees that Hong is therefore disqualified as prior art under 102(b)(2)(c) and withdraws the use of Hong. 
The applicant also argues, under the heading “New Claims 21 and 22,” on page 15 of the Remarks that the new claims are allowable over the cited documents. The examiner will address that argument below in this Detailed Action. 
Although the examiner believes that, unless otherwise stated, the art rejections made in the Non-Final Rejection dated September 28, 2021 were proper, the examiner has changed the cited references in some cases. The examiner reserves the right to return to previously used references and arguments in the future, with the exception of Hong. This can include the combination of Matsunaga and Kawamata. 
The examiner has also added new art rejections for unamended claims 14 and those dependent on it. Therefore, the examiner is forced to issue this second Non-Final Rejection.
Due in part to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because certain claim limitations in the claims, as drafted, under their broadest reasonable interpretation, are directed to a judicial exception without significantly more. In particular, the independent claim, which is 14, contain limitations that are directed toward abstract ideas, laws of nature, or mathematical calculations, without claiming significantly more than that. This Detailed Action will therefore proceed through the Alice/Mayo test, as described in MPEP §2106, subsection III and MPEP §2106.04, subsection II(A) to show that the independent claims, as drafted, are not eligible subject matter for a patent under 35 U.S.C. 101.
With respect to step 1 of the Alice analysis, it must be determined if the claims are directed to one of the four statutory categories eligible for patentability, which are: a process, machine, manufacture, or composition of matter. In this case, the claims are directed to either a system or a process and therefore pass step 1. The analysis will therefore proceed to step 2A, prong 1. 
With respect to step 2A, prong 1, it must be determined if the claims recite a judicial exception to the statutory categories that are eligible for patentability. In other words, it must be determined if the claims are directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea such as a mathematical calculation or mental process. Unlike the other independent claims, which have now been Non-Final Rejection, “this contrasts with the Diamond v. Diehr case, in which a sensor was used to measure temperature and a computer was used to solve an equation based on the temperature and an elapsed time. Yet in the Diehr case, the computer eventually commanded a mold to open based on the results of the equation, and the mathematical and computer analysis was therefore integrated into a practical application. In the present case, if limitations of claim…20, which use the computer results to actually control the vehicle, are incorporated into the independent claim”, then the independent claims might well be integrated into a practical application. The analysis will now proceed to step 2A, prong 2. 
With respect to step 2A, prong 2, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. In this case, the receiving sensor data is recited at a high level of generality and amounts to mere data gathering. The determining steps automate the mental process. The steps in the claim do not integrate the abstract idea into a practical application. The analysis will now proceed to step 2B. 
With respect to step 2B, in which any additional element or combination of elements considered to be insignificant extra-solution activity in Step 2A, prong 2 is re-evaluated, to see if the re-evaluation finds that the element or elements are unconventional or otherwise more than well-understood, routine, conventional activity in the field. In this case, the examiner finds that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Alice/Mayo test is that claim 14 is not integrated into a practical application and are therefore not patent eligible under 35 U.S.C. 101. Therefore these claims, as drafted, are also not eligible subject matter for a patent under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Emura et al. (US2018/0093676 A1) in view of Kawamata (US2016/0280266 A1).

Regarding claim 1, Emura teaches:
A method comprising: 
receiving sensor data associated with an environment of a first vehicle (see Fig. 4, S11 and S12. See also paragraph 0180 for detector 6, and 0135 for that being a sensor.); 
detecting, based at least in part on the sensor data, a second vehicle proximate the first vehicle (see paragraph 0181 for detecting “a merging lane ahead”), 
determining, based at least in part on the sensor data, an attribute associated with the environment of the second vehicle that is indicative of whether the see paragraph 0199 for a computer that uses sensor data to determine that the present driving case is the illustrated in Fig. 7A.); 
determining, based at least in part on the attribute, an indication whether the second vehicle will enter the lane region in front of the first vehicle (see paragraph 0202 for determining that the host vehicle will come too close to the merging vehicle if the host vehicle (vehicle 1 in Fig. 7A) maintains its current speed. Therefore, the system provides the host vehicle with options, such as accelerate or decelerate, as shown in Fig. 7B, items 79a and 79c.); 
determining an instruction for controlling the first vehicle based at least in part on the indication (see the end of paragraph 0203 for the computer making a selection for the vehicle, i.e. autonomously. See paragraph 0204 for the vehicle being in autonomous mode.); and 
controlling the first vehicle, based at least in part on the instruction, to accommodate the second vehicle entering the lane region in front of the first vehicle and to continue to navigate autonomously (see the end of paragraph 0333 and paragraph 0347 for a controller 7 that “controls vehicle 1 such that vehicle 1 performs ‘acceleration’” or the selected action.).  
Yet Emura does not explicitly teach:
wherein the second vehicle is positioned at an angle between 40 degrees and 140 degrees to the first vehicle.
However, Kawamata teaches:
wherein the second vehicle is positioned at an angle between 40 degrees and 140 degrees to the first vehicle (see Figs. 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura, to add the additional features of detecting, based at least in part on the sensor data, a second vehicle proximate the first vehicle, wherein the second vehicle is positioned at an angle between 40 degrees and 140 degrees to the first vehicle, as taught by Kawamata. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Kawamata (see paragraph 0118 and Fig. 1, especially block S80). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
The combination is especially obvious because Emura teaches in paragraph 0124 that the disclosure of Emura applies to cases of “entering an intersection”. Intersections are at least typically within the angle range specified in this claim. Kawamata just makes this angle range explicit. 

Regarding claim 4, Emura and Kawamata teach the method as claim 1 recites.
Yet Emura does not appear to explicitly further teach:
A method, wherein, further comprising 
the second vehicle is positioned in a parking spot, driveway, or alley that is substantially perpendicular to the first vehicle.  

A method, wherein 
the second vehicle is positioned in a parking spot, driveway, or alley that is substantially perpendicular to the first vehicle (see Figs. 4-7 and paragraphs 0118-0119. Note that the paragraph specifically refers to a vehicle exiting a parking space or “the like”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura, to add the additional features wherein the second vehicle is positioned in a parking spot, driveway, or alley that is substantially perpendicular to the first vehicle, as taught by Kawamata. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Kawamata (see paragraph 0118 and Fig. 1, especially block S80). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
The combination is especially obvious because Emura teaches in paragraph 0124 that the disclosure of Emura applies to cases of “entering an intersection”. Intersections are often with alleys, drive ways, or parking spots. Kawamata just makes this explicit. 

Regarding claim 5, Emura and Kawamata teach the method as claim 1 recites.
Emura further teaches: 

the second vehicle is associated with a different direction of travel than the first vehicle (see Fig. 7A, the merging vehicle is associated with a different travel direction than the first vehicle, because the merging vehicle is associated with a merging lane whose direction intersects and is therefore different than the lane the first vehicle is traveling on.).  
Regarding claim 6, Emura and Kawamata teach the method as claim 1 recites.
Emura further teaches: 
A method, wherein the attribute comprises at least one of 
a position of the second vehicle relative to the first vehicle (see paragraph 0137); 
an instantaneous velocity of the second vehicle (see paragraph 0137); 
an indication of whether a driver is in the second vehicle; 
an indication of whether a door associated with the second vehicle is open or closed; 
an indication of whether an engine of the second vehicle is in a running state or off state;Le35 Attorney Docket No. Z019-3181USLee&Hayes
an indication of whether a brake light of the second vehicle is illuminated; 
an indication of whether a headlight of the second vehicle is illuminated; 
an indication of whether a reverse light of the second vehicle is illuminated; or 
an indication of whether a blinker of the second vehicle is illuminated.  


Regarding claim 7, Emura teaches:

one or more processors (see paragraph 0458); and 
one or more non-transitory computer-readable media storing instructions, that when executed by the one or more processors, cause the system to perform operations (see paragraph 0458 and 0460 for firmware and a program, respectively.) comprising: 
receiving sensor data associated with an environment of a first vehicle (see Fig. 4, S11 and S12. See also paragraph 0180 for detector 6, and 0135 for that being a sensor.); 
determining, based at least in part on the sensor data, that a second vehicle proximate the first vehicle is predicted to enter a lane region in front of the first vehicle (see Fig. 4, S11 and S12. See also paragraph 0180 for detector 6, and 0135 for that being a sensor.), 
determining an instruction for controlling the first vehicle based at least in part on determining that the second vehicle proximate the first vehicle is predicted to enter the lane region in front of the first vehicle (see the end of paragraph 0203 for the computer making a selection for the vehicle, i.e. autonomously. See paragraph 0204 for the vehicle being in autonomous mode.); and 
controlling the first vehicle, based at least in part on the instruction, to accommodate the second vehicle entering the lane region in front of the first vehicle and to continue to navigate autonomously (see the end of paragraph 0333 and paragraph 0347for a controller 7 that “controls vehicle 1 such that vehicle 1 performs ‘acceleration’” or the selected action.).  

wherein the second vehicle is positioned at an angle between 40 degrees and 140 degrees to the first vehicle.
However, Kawamata teaches:
wherein the second vehicle is positioned at an angle between 40 degrees and 140 degrees to the first vehicle(see Figs. 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura, to add the additional features of determining, based at least in part on the sensor data, that a second vehicle proximate the first vehicle is predicted to enter a lane region in front of the first vehicle, wherein the second vehicle is positioned at an angle between 40 degrees and 140 degrees to the first vehicle, as taught by Kawamata. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Kawamata (see paragraph 0118 and Fig. 1, especially block S80). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
The combination is especially obvious because Emura teaches in paragraph 0124 that the disclosure of Emura applies to cases of “entering an intersection”. Intersections are at least typically within the angle range specified in this claim. Kawamata just makes this angle range explicit. 


Emura further teaches:
A system, further comprising 
determining that the second vehicle is predicted to enter the lane region in front of the first vehicle is based at least in part on determining one or more attributes associated with at least one of the second vehicle or the environment (see paragraph 0137).

Regarding claim 9, Emura and Kawamata teach the system as claim 8 recites.
For the rest of the rejection, please see the rejection of claim 6 which is substantially similar to claim 9 and rejected for the same reasons. 

Regarding claim 11, Emura and Kawamata teach the system as claim 7 recites.
For the rest of the rejection, please see the rejection of claim 4 which is substantially similar to claim 11 and rejected for the same reasons. 

Regarding claim 13, Emura and Kawamata teach the system as claim 7 recites.
Emura further teaches:
A system, wherein 
the instruction causes the first vehicle to at least one of 
decelerate (see Fig. 7B, item 79c. See also paragraph 0347 for the controller executing the deceleration option even without occupant input
stop, or 
perform a lane change operation.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Emura in view of Kawamata in further view of Wang et al. (US2020/0202540 A1).

Regarding claim 12, Emura and Kawamata teach the system as claim 7 recites.
Yet Emura and Kawamata do not explicitly further teach:
A system, wherein 
determining an instruction for controlling the first vehicle is based at least in part on an output from a machine-trained model, wherein the output comprises 
a binary indication whether the second vehicle will enter the lane region in front of the first vehicle or 
a percentage indicating a certainty associated with whether the second vehicle will enter the lane region in front of the first vehicle.  
However, Wang teaches:
determining an instruction for controlling the first vehicle is based at least in part on an output from a machine-trained model (see paragraph 0023 for using a neural network to perform trajectory projection of detected objects then performing collision avoidance maneuvers when necessary), wherein the output comprises 
a binary indication whether the second vehicle will enter the lane region in front of the first vehicle or 
a percentage indicating a certainty associated with whether the second vehicle will enter the lane region in front of the first vehicle (see paragraph 0007 for using the neural tracking and prediction technique to determine a “a maximum likelihood” of an object, and paragraph 0006 for this practicing overcoming “object occlusion, [and] hiding.” Because it is widely known in the art that predicting future positions of occluded objects is synonymous with determining the likelihood of an occluded object jumping out into a lane region in front of a host vehicle, these citations of Wang meet this limitation. For a teaching reference related to this, see at least Shimizu and Greene in the Conclusion section.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura and Kawamata, to add the additional features wherein determining an instruction for controlling the first vehicle is based at least in part on an output from a machine-trained model, wherein the output comprises a binary indication whether the second vehicle will enter the lane region in front of the first vehicle or a percentage indicating a certainty associated with whether the second vehicle will enter the lane region in front of the first vehicle, as taught by Wang. The motivation for doing so would be to avoid a collision, as recognized by Wang (see paragraph 0019). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the .


Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Homayounfar et al. (US2019/0147255 A1) in view of Emura. 

Regarding claim 14, Homayounfar teaches:
One or more non-transitory computer-readable media storing instructions, that when executed by one or more processors, cause the one or more processors to perform operations (see paragraph 0006) comprising: 
receiving sensor data associated with an environment of a first vehicle (see paragraph 0025 for obtaining sensor data, such as lidar data, of the surrounding environment of a host vehicle); 
converting the sensor data into a top-down representation of the environment (see paragraph 0025 for converting the sensor data into a “bird’s eye view image”); 
inputting the top-down representation into a machine-trained model (see paragraphs 0025-0026 for taking this “overhead view image” and using it to “identify” features in the environment of the vehicle.);
determining, based at least in part on inputting the top-down representation into the machine-trained model, that a second vehicle proximate the first vehicle is here and elsewhere, the examiner has double lined out a phrase and added a word in brackets. The examiner feels that this promotes compact prosecution by clearly showing what the examiner believes each piece of prior art does and does not teach and how that relates to the claim language of the present application.); and 
determining an instruction for controlling the first vehicle based at least in part on determining that the second vehicle proximate the first vehicle is predicted to enter the lane region in front of the first vehicle.
Yet Homayounfar does not explicitly teach:
determining, based at least in part on inputting the top-down representation into the machine-trained model, that a second vehicle proximate the first vehicle is predicted to enter a lane region in front of the first vehicle.
However, Emura teaches:
determining, based at least in part on see paragraph 0208 for a computer that can gather sensor data and then determine that the present driving case is the top-down “one illustrated in Fig. 8A”. The implication is that there are some pre-stored or pre-learned driving cases, and the computer can match the present case to the pre-stored case 8A. Figs. 30 and 31A-B show the process of matching. These figures are discussed in paragraphs 0429-0436. When a match is made, that illustration is displayed in the vehicle. Paragraph 0210 goes on to state that the controller 7 “reads, as behavior candidates corresponding to the determined travel environment, three behavior candidates”. The implication here is that, based on the determination that the sensor data matches “the one illustrated in Fig. 8A,” the controller selects behavior candidates “corresponding to the determined travel environment”. The travel environment must first be determined, then the “corresponding” behavior candidates, such as slow down, speed up, or change lanes, can be determined This interpretation is confirmed by paragraph 0150, which teaches that the controller “reads, from storage unit 8, behavior candidates that can be performed next by vehicle 1…in response to the determined travel environment.”. In some cases, as shown in Fig. 2A, changing lanes is an option. In other cases, as shown in Fig. 7A, a lane change is not possible. In that case, the system only displays the options seen in Fig. 7B, items 79a or 79c, i.e. slow down or speed up.).
In summary, Homayounfar teaches an autonomous vehicle (paragraph 0022) that converts sensor data into a “bird’s eye view image” (see paragraph 0025), then inputs that image “one or more first machine-learned model(s)” (see paragraph 0026). Homayounfar also teaches that the lane boundary data obtained by the machine learned model can also be used to identify an object such as another vehicle and “predict a motion trajectory of an object” (see paragraph 0035). So Homayounfar teaches obtaining lidar data, transforming it into a 2D bird’s-eye image, then identifying lane markings and surrounding vehicles, predicting the path of surrounding vehicles, determining a motion plan for the host vehicle to execute based on this data, and then executing that motion plan, as taught in paragraph 0056. The execution of the motion 
It is virtually impossible to imagine, that, given all this, the system of Homayounfar would not be able to detect a merging lane ahead based on lane markings, detect another vehicle in that lane, determine its trajectory, and then cause the host vehicle to slow down so that it “reduces speed to give more leeway to one or more of the object(s),” as taught in paragraph 0056. The evidence, well exceeding the preponderance of the evidence standard, is that the system does exactly that. Indeed, Homayounfar at least strongly teaches towards merging lanes in paragraph 0051 which refers to identifying different roadways, road segments, crosswalks, curbing, the “directions of traffic lanes,” signs, and other instructions in the environment.
While the examiner could have taken official notice that sometimes lane merge, instead the examiner included Emura, which specifically shows this in at least Fig. 7A. Furthermore, Emura teaches identifying lane boundaries, identifying nearby vehicles and their trajectories, and determining when a host vehicle needs to slow down or change lanes because another vehicle is predicted to enter the lane region of the host vehicle. In other words, much of what Homayounfar teaches. Therefore, the two pieces of art are highly compatible. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar, to add the additional features of determining, based at least in part on a top-down representation that a second vehicle proximate the first vehicle is predicted to see paragraphs 0137 and 0142.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Homayounfar and Emura teach the one or more non-transitory computer-readable media as claim 14 recites.
Yet Homayounfar does not explicitly further teach:
One or more non-transitory computer-readable media wherein determining that the second vehicle proximate the first vehicle is predicted to enter the lane region in front of the first vehicle is based at least in part on at least one attribute, wherein the attribute comprises: 
an instantaneous velocity of the second vehicle; 
an indication of whether a driver is in the second vehicle and, if the driver is in the second vehicle, 
an indication of a head direction of the driver; 
an indication of whether an engine of the second vehicle is in a running state or an off state; 
a wheel angle associated with a wheel of the second vehicle; or 
an indication of whether at least one of a brake light, a headlight, a reverse light, or a blinker of the second vehicle is illuminated.  
However, Emura teaches:
One or more non-transitory computer-readable media wherein determining that the second vehicle proximate the first vehicle is predicted to enter the lane region in front of the first vehicle is based at least in part on at least one attribute, wherein the attribute comprises: 
an instantaneous velocity of the second vehicle (see paragraph 0137); 
an indication of whether a driver is in the second vehicle and, if the driver is in the second vehicle, 
an indication of a head direction of the driver; 
an indication of whether an engine of the second vehicle is in a running state or an off state; 
a wheel angle associated with a wheel of the second vehicle; or 
an indication of whether at least one of a brake light, a headlight, a reverse light, or a blinker of the second vehicle is illuminated.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar, to add the additional features of one or more non-transitory computer-readable media wherein determining that the second vehicle proximate the first vehicle is predicted to enter the lane region in front of the first vehicle is based at least in part on at least one attribute, wherein the attribute comprises: an instantaneous velocity of the second see paragraphs 0137 and 0142.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 16, Homayounfar and Emura teach the one or more non-transitory computer-readable media as claim 14 recites.
Yet Homayounfar does not appear to explicitly further teach:
The one or more non-transitory computer-readable media, wherein 
the second vehicle is associated with a different direction of travel than the first vehicle.  
Yet Emura teaches:
The one or more non-transitory computer-readable media, wherein 
the second vehicle is associated with a different direction of travel than the first vehicle (see Fig. 7A, the merging vehicle is associated with a different travel direction than the first vehicle, because the merging vehicle is associated with a merging lane whose direction intersects and is therefore different than the lane the first vehicle is traveling on.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar, to add the additional features of one or more non-transitory computer-readable media, see paragraphs 0137 and 0142.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 20, Homayounfar and Emura teach the one or more non-transitory computer-readable media as claim 14 recites.
Homayounfar further teaches:
One or more non-transitory computer-readable media, wherein 
the instruction causes the first vehicle to at least one of decelerate or perform a lane change operation (see paragraph 0058 for the vehicle controller executing braking).  


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Homayounfar et al. (US2019/0147255 A1) in view of Emura in further view of Kawamata

Regarding claim 17, Homayounfar and Emura teach the one or more non-transitory computer-readable media as claim 14 recites.
Yet Homayounfar and Emura do not appear to explicitly further teach:
The one or more non-transitory computer-readable media as claim 14 recites, wherein 
the second vehicle and the first vehicle are positioned at an angle of between 40 degrees and 140 degrees.
However, Kawamata teaches:
The one or more non-transitory computer-readable media as claim 14 recites, wherein 
the second vehicle and the first vehicle are positioned at an angle of between 40 degrees and 140 degrees (see Figs. 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar and Emura, to add the additional features determining, based at least in part on the attribute, an indication whether the second vehicle will enter the lane region in front of the first vehicle, as taught by Kawamata. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Kawamata (see paragraph 0118 and Fig. 1, especially block S80). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
The combination is especially obvious because Emura teaches in paragraph 0124 that the disclosure of Emura applies to cases of “entering an intersection”. Intersections are at least typically within the angle range specified in this claim. Kawamata just makes this angle range explicit. 


Yet Homayounfar and Emura do not appear to explicitly further teach:
The one or more non-transitory computer-readable media, wherein 
the second vehicle is positioned in either (i) a parking spot or a driveway on a same side of a road as the first vehicle or (ii) a parking spot or a driveway on an opposite side of a road as the first vehicle.  
However, Kawamata teaches:
The one or more non-transitory computer-readable media, wherein 
the second vehicle is positioned in either (i) a parking spot or a driveway on a same side of a road as the first vehicle or (ii) a parking spot or a driveway on an opposite side of a road as the first vehicle (see Figs. 4-7 and paragraphs 0118-0119. Note that the paragraph specifically refers to a vehicle exiting a parking space or “the like”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar and Emura, to add the additional features wherein the second vehicle is positioned in either (i) a parking spot or a driveway on a same side of a road as the first vehicle or (ii) a parking spot or a driveway on an opposite side of a road as the first vehicle, as taught by Kawamata. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Kawamata (see paragraph 0118 and Fig. 1, especially block S80). 
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Homayounfar in view of Emura in further view of Lan et al. (US2019/0152490 A1).

Regarding claim 19, Homayounfar and Emura teach the one or more non-transitory computer-readable media as claim 14 recites.
Yet Homayounfar and Emura does not appear to explicitly further teach:
One or more non-transitory computer-readable media, the operations further comprising: 
inputting, into a prediction component, an indication that a second vehicle proximate the first vehicle is predicted to enter a lane region in front of the first vehicle; 
receiving, from the prediction component, a predicted trajectory associated with the second vehicle; and 
determining the instruction further based at least in part on the predicted trajectory.  
However, Lan teaches:
One or more non-transitory computer-readable media, the operations further comprising: 
inputting, into a prediction component, an indication that a second vehicle proximate the first vehicle is predicted to enter a lane region in front of the first vehicle (this limitation has support in paragraph 0135 of the specification of the present application. In this claim, the prediction is itself input into a prediction component. With that in mind, see Lan who teaches in Fig. 5, step 502, and paragraph 0079, obtaining an “initial trajectory” of an object. Then in Fig. 5, step 506 “interaction trajectories” are generated based on the initial predicted trajectory. In paragraph 0080 it teaches that “based at least in part, on the initial trajectory” of the first object and of the second object and intersection of the trajectories may exist. This “interaction” can be determined by “a machine-learned model”. Paragraph 0081 also teaches that this “predicted interaction” can be determined based on machine learning. As seen in Fig. 2, the predicted trajectories can include objects moving into the lane region in front of the first vehicle, which is item 208 on the left, and item 104 on the right.); 
receiving, from the prediction component, a predicted trajectory associated with the second vehicle (see paragraphs 0080-0081); and 
determining the instruction further based at least in part on the predicted trajectory (see paragraph 0083 for the system 102 determining a “motion plan for the vehicle based at least in part on the one more predicted interaction trajectories.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar see the end of paragraph 0018).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Emura in view of Kawamata in further view of Homayounfar.

Regarding claim 21, Emura and Kawamata teach the method as claim 1 recites.
Emura further teaches:
A method further comprising: 
converting the sensor data into a top-down representation of the environment (see paragraph 0208 for a computer that can gather sensor data and then determine that the present driving case is the top-down “one illustrated in Fig. 8A”. The implication is that there are some pre-stored or pre-learned driving cases, and the computer can match the present case to the pre-stored case 8A.).
Yet Emura and Kawamata do not explicitly further teach:
inputting the top-down representation into a machine-trained model.  
However, Homayounfar teaches:
inputting the top-down representation into a machine-trained model (see paragraphs 0025-0026 for taking this “overhead view image” and using it to “identify” features in the environment of the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura and Kawamata, to add the additional features inputting the top-down representation into a machine-trained model, as taught by Homayounfar. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Homayounfar (see paragraph 0043). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 22, Emura and Kawamata teaches the system as claim 7 recites.
For the rest of the rejection, please see the rejection of claim 21 which is substantially similar to claim 22 and rejected for the same reasons. 
Conclusion
The prior art made of record not relied upon that is considered pertinent to applicant's disclosure is:
Shalev-Shwartz (US2019/0291727 A1), teaches at least an autonomous vehicle navigating in a “cut in” situation.
Gurghian et al. (US2017/0369057 A1) teaches at least inputting a bird’s-eye view into a neural network. 
Marschner et al. (US2021/0199446 A1), teaches in paragraphs 0027-0028 that an overhead views can be generated for machine learning purposes. 
Lawlor et al. (US2021/0033404 A1) teaches a machine learning system that identifies objects in a top-down image.
Haas et al. (US2016/0280265 A1) teaches a preliminary avoidance trajectory and an “optimized avoidance trajectory”.
Badic (US2020/0229206 A1), teaches generating a coarse trajectory then an updated trajectory. 
Tan (US2016/0107682 A1) teaches plotting multiple trajectories. 
Dolgov (U.S. Pat. No. 9,120,485 B1) teaches generating a first and second trajectory to optimize vehicle movement. 
Herbach et al. (U.S. Pat. No. U.S. 9,008,890 B1) teaches sending a proposed trajectory to an assist device and receiving an improved trajectory.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665